U.S.SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 General Form for Registration of Securities Pursuant to Section 12(b) or(g) of the Securities Exchange Act of RENEWABLE FUEL CORP (Name of Small Business Issuer) Nevada 26-0892819 (State or Other Jurisdiction of I.R.S.Employer Incorporation or Organization) Identification Number 7251 WEST LAKE MEAD BOULEVARD SUITE 300 LAS VEGAS, NEVADA 89128 (Address of Principal Executive Offices including Zip Code) 702-989-8978 (Issuer's Telephone Number) Copies to: C. Parkinson Lloyd, Esq. Durham Jones & Pinegar,
